Citation Nr: 1540370	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  12-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an evaluation in excess of 20 percent prior to July 21, 2010, and in excess of 20 percent from October 1, 2010, and in excess of 40 percent from September 27, 2013, for degenerative disc disease of the thoracolumbar spine with deformity.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel 
INTRODUCTION

The Veteran had active service from August 1956 to June 1969 and July 1980 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In August 2015, the Veteran appeared at a hearing held at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the Veteran's Virtual VA file and has been reviewed.  

The Board notes that on October 15, 2013, the Veteran appears to have raised a claim for an earlier effective date.  See October 29, 2013 report of general information.  During a telephone conversation with the RO, the Veteran stated that he disagreed with his payment start date of "10/18/2013...  [he requested] for the VA to reopen [his claim] for reconsideration for an earlier effective date back to 6/10/2010."  Id.  The Board refers this matter to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

At the recent hearing, the Veteran testified that his low back disability had increased in severity since his last examination in September 2013.  Specifically, the Veteran reports that since his last VA examination he now stands at a 25 degree angle, to his right, and has lost approximately 4 inches of height due to the severe curvature of his spine.  The Veteran also reports that he has overwhelming standing pain. The Veteran is therefore entitled to a new VA examination as there is evidence that his condition may have worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Additionally, the Veteran's most recent VA medical records in evidence are from 2010.  The Veteran's outstanding VA treatment medical records must thereby be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of all outstanding VA treatment records, since 2010, from the VAMC in Albuquerque, the VAMC in Santa Fe, and any other VA facilities identified by the Veteran should be obtained and added to the claims folder.

2. Contact the Veteran to obtain a release of information for any treatment records for any other facilities or providers identified by the Veteran.  If the Veteran returns a completed and signed release of information, an attempt to obtain these records and associate them with the claims file should be made.

3. Thereafter, the Veteran should be afforded an examination to determine the current severity of his service-connected degenerative disc disease of the thoracolumbar spine with deformity.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examination report must fully describe the functional impairment and effects caused by the low back disability and deformity.  The claims folder must be made available to the examiner in conjunction with the examination.

The examination and report must address the current manifestations and severity of the Veteran's service-connected degenerative disc disease of the thoracolumbar spine with deformity.  All pertinent signs and symptoms, including range of motion studies, should be reported in detail.  The examiner should report whether there is any additional limitation of motion due to pain, repetitive motion, excess fatigability, incoordination, or flare-ups, expressed in terms of additional limitation of motion, if feasible.

The examiner should also evaluate the current level of severity of the Veteran's radiculopathy of the lower extremities.  The examiner should express an opinion as to whether it is mild, moderate, or severe. 
4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.







The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michael A. Herman
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




